DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figures 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, it is not clear which one of either the controller or the thermal analysis apparatus is configured to measure a thermal behavior as recited by the term “which” in line 1; and --a-- should be added after “measure” in line 2.
In claim 2, there is lack of antecedent basis in the claim for “the same component” in line 3.
In claim 3, there is lack of antecedent basis in the claim for “the same temperature axis” and “the same time axis” in lines 9-10.
In claim 4, “claims” should be changed to --claim-- in line 2; and the phrase “by the irradiation,” as recited in line 6, is not clear because it appears to state that the irradiation obtains the image.
In claim 5, “claims” should be changed to --claim-- in line 2; and there is lack of antecedent basis in the claim for “the matrix” in line 3.
In claim 6, “claims” should be changed to --claim-- in line 2.
In claim 7, “,” should be deleted from line 1; --the-- should be added after “measure” in line 3; “a” should be changed to --the-- in line 4; and there is lack of antecedent basis in the claim for “the measurement sample” in base claim 1.
In claim 8, “,” should be deleted from line 1; and --a-- should be added after “measure” in line 3.
In claim 9, “,” should be deleted from line 1; --a-- should be added after “measure” in line 3; and there is lack of antecedent basis in the claim for “the measurement sample” in lines 4-5.
Claims 10-12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A controller for a thermal analysis apparatus, the controller being configured to output a derivative value obtained as a result of the differentiation with respect to one of the temperature and the time, or display the derivative value with respect to one of the temperature and the time on a predetermined display (claim 1).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing thermal analyzing using derivatives with respect to temperature and/or temperature, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/27/22